Citation Nr: 1723766	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-24 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right shoulder arthritis. 

2.  Entitlement to service connection for lumbar spine arthritis (claimed as low back condition).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to December 1975.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified in a February 2017 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the additional delay is regrettable, the Board finds that a remand is required to fairly decide the Veteran's claims.

The Board finds that the Veteran has established current disability.  October 2008 private treatment records indicated a longstanding history of low back and bilateral shoulder pain.  An x-ray and MRI of the right shoulder showed severe arthritic changes and the physician noted severely limited ROM.  An x-ray of the lumbar spine showed moderate to severe arthritic and degenerative changes.  The Veteran was diagnosed with generalized osteoarthritis and low back pain.  

The Board further finds that the Veteran has established in-service event or injury.  During the February 2017 hearing, the Veteran testified that he initially injured his back during basic training in California when his platoon was forced to duck walk up a mountain carrying their duffle bags.  The Veteran stated that he reinjured his back and injured his shoulder in Okinawa, Japan, when he was breaking down large truck tires.  The Veteran is competent to report how he recalls injuring himself in-service, and there is no reason to doubt the credibility of this lay testimony.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Therefore, the crux of the Veteran's claims is whether his current disabilities were at least as likely as not (50 percent or higher probability) caused or aggravated by his claimed in-service events/injuries (nexus).  However, there is no competent medical opinion evidence currently of record.  

During the February 2017 hearing, the Veteran testified that a doctor told him that his back injury was an "old" injury.  The Veteran stated that he never discussed with his doctor whether his shoulder injury was an old or fresh injury.  However, private treatment records are silent regarding nexus and VA treatment records are absent from the record.  The AOJ noted in its July 2012 Statement of the Case (SOC) that it reviewed December 2009 to July 2012 Birmingham VAMC treatment records, but those records are not associated with the electronic claims file.  As such, the Board is unable to determine whether those Birmingham VAMC records contain a sufficient nexus opinion or an indication of nexus such that a VA examination would be required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Also during the February 2017 hearing, the Veteran inquired as to whether a VA determination would interfere with his "Social Security."  The Veteran never specified the nature of the Social Security Administration (SSA) benefits he received and the current record does not clarify.  As such, the Board is unable to determine whether these SSA benefits are related to the Veteran's disabilities on appeal such that seeking them would be required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  


Accordingly, the case is REMANDED for the following action:

1.  Associate the December 2009 to July 2012 Birmingham VAMC treatment records (referenced in the July 2012 SOC), along with any later records from this source, with the electronic claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); remand body.

2.  Clarify whether the Veteran receives SSA benefits related to his disabilities on appeal.  If so, then seek and associate these records with the electronic claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); remand body.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a Board decision is appealable to CAVC.  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).

